        Case 1:21-cv-03158-KPF Document 9 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERZA NEAL,

                          Plaintiff,

                   -v.-
                                                    21 Civ. 3158 (KPF)
CAPITAL ONE BANK (USA), NATIONAL
                                              ORDER OF DISCONTINUANCE
ASSOCIATION; TRANSUNION, LLC;
and EQUIFAX INFORMATION
SERVICES, LLC,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On June 11, 2021, Plaintiff and Defendant TransUnion, LLC

(“TransUnion”) reported to the Court that they have reached a settlement in

this case. Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued as to

TransUnion without prejudice and without costs; provided, however, that

within thirty (30) days of the date of this Order, Plaintiff and TransUnion may

submit to the Court their own Stipulation of Settlement and Dismissal for the

Court to So Order. Otherwise, within such time Plaintiff may apply by letter for

restoration of the action against TransUnion to the active calendar of this

Court in the event that the settlement is not consummated. Upon such

application for reinstatement, Plaintiff and TransUnion shall continue to be

subject to the Court’s jurisdiction, the Court shall promptly reinstate the action

to its active docket, and Plaintiff and TransUnion shall be directed to appear

before the Court, without the necessity of additional process, on a date within
        Case 1:21-cv-03158-KPF Document 9 Filed 06/14/21 Page 2 of 2




ten (10) days of the application, to schedule remaining pretrial proceedings

and/or dispositive motions, as appropriate. This Order shall be deemed a final

discontinuance of the action against TransUnion with prejudice in the event

that Plaintiff has not requested restoration of the case to the active calendar

within such 30-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case as to TransUnion.

      SO ORDERED.

Dated: June 14, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
